                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 1 of 14 Page ID
                                                  #:4015



                           1
                               DAVID G. SPIVAK (SBN 179684)
                                     david@spivaklaw.com
                           2   THE SPIVAK LAW FIRM
                           3   16530 Ventura Blvd., Ste 203
                               Encino, CA 91436
                           4
                               Telephone: (818) 582-3086
                           5   Facsimile: (818) 582-2561
                           6
                               Attorney for Plaintiff,
                           7   JOHN BURNELL
                           8
                               (additional attorneys listed on next page)

                           9                    IN THE UNITED STATES DISTRICT COURT
                         10
                                                   CENTRAL DISTRICT OF CALIFORNIA
                         11

                         12    JOHN BURNELL, JACK                           Case No.: EDCV 12-00692-VAP OPx
                               POLLOCK, and all others similarly            Related Case: 5:10-CV-00809-VAP (OPx)
                         13
                               situated,                                    (Assigned to the Hon. Virginia A. Phillips)
                         14

                         15
                                            Plaintiff(s),                   DECLARATION OF DAVID SPIVAK
                                                                            IN SUPPORT OF PLAINTIFFS’
                         16                 vs.                             MOTION FOR FINAL APPROVAL
                         17                                                 OF CLASS ACTION SETTLEMENT
                               SWIFT TRANSPORTATION CO.
                         18
                               OF ARIZONA, LLC,                             Date: December 2, 2019
                         19                                                 Time: 2:00 p.m.
                                            Defendant(s).                   Room: 8A
                         20

                         21                                                 Complaint Filed: March 22, 2010
                                                                            Trial Date: None Set
                         22

                         23

                         24

                         25

                         26

                         27

                         28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203   Burnell v. Swift Transportation Co. of   1       Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel         Arizona, LLC                                                     Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 2 of 14 Page ID
                                                  #:4016



                           1
                                    ADDITIONAL ATTORNEY FOR PLAINTIFF JOHN BURNELL

                           2   Shaun Setareh (SBN 204514)
                           3         shaun@setarehlaw.com
                               LAW OFFICE OF SHAUN SETAREH
                           4
                               315 S Beverly Dr, Ste 315
                           5   Beverly Hills, CA 90212-4309
                               Telephone: (310) 888-7771
                           6
                               Facsimile: (310) 888-0109
                           7

                           8
                               Louis Benowitz (SBN 262300)
                                     louis@smithbenowitz.com
                           9   SMITH & BENOWITZ
                         10    4515 Van Nuys Blvd, Ste 302
                               Sherman Oaks, CA 91403-5799
                         11
                               Telephone: (818) 839-7800
                         12    Facsimile: (818) 839-9700
                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203   Burnell v. Swift Transportation Co. of   2   Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel         Arizona, LLC                                                 Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 3 of 14 Page ID
                                                  #:4017



                           1                          DECLARATION OF DAVID SPIVAK
                           2   I, DAVID SPIVAK, declare as follows:
                           3          1.     I am an attorney duly licensed to practice law in the State of California
                           4   and the U.S. District Court for the Central District of California and am an attorney
                           5   of record for Plaintiff John Burnell (“Burnell”) in this action against defendant
                           6   Swift Transportation Co. of Arizona, LLC (“Defendant”).
                           7          2.     Except as otherwise indicated, I have personal knowledge of all
                           8   matters set forth herein and, if called as a witness, could and would competently
                           9   testify thereto under oath.
                         10                                     Procedural Background
                         11           3.     In or about June of 2009, my firm along with the Law Office of Shaun
                         12    Setareh, P.C. and the Law Office of Louis Benowitz retained Burnell for his
                         13    individual and putative class claims against Defendant.
                         14           4.     In or about March of 2010, my firm filed the complaint on behalf of
                         15    Burnell in the Superior Court of California, County of San Bernardino, before
                         16    Defendant subsequently removed the lawsuit to this Court.
                         17           5.     In or about October of 2010, my firm along with the Law Office of
                         18    Shaun Setareh, P.C. and the Law Office of Louis Benowitz retained Jack Pollock
                         19    (“Pollock”) for his individual and putative class claims against Defendant and the
                         20    parties agreed to file a First Amended Complaint adding Pollock as an additional
                         21    plaintiff.
                         22           6.     On August 16, 2012, Burnell and Pollock filed a Notice of Association
                         23    of Counsel to associate the law offices of Marlin & Saltzman as counsel of record
                         24    (ECF Docket No. 48).
                         25           7.     In or about July of 2013 and by stipulation of the parties, the Court
                         26    withdrew Pollock as a named plaintiff due to his unavailability to continue in the
                         27    role of a representative plaintiff (ECF Docket No. 105). However, Pollock remains
                         28    a putative class member.
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   3    Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                  Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 4 of 14 Page ID
                                                  #:4018



                           1                                   Background of Counsel
                           2         8.     In 1991, I earned a Bachelor of the Arts degree with a major in
                           3   Political Science from the University of California at Berkeley. In 1995, I earned a
                           4   Juris Doctor degree from Southwestern University School of Law.
                           5         9.     In December of 1995, Supreme Court for the State of California
                           6   admitted me as an Attorney and Counselor at Law and licensed me to practice law
                           7   in all the Courts of this State. On May 11, 2012, I became admitted to the District
                           8   of Columbia Bar. On February 21, 2013, I became admitted to the New York bar.
                           9         10.    I am experienced in handling employment law matters and
                         10    specifically wage and hour cases. I have been practicing law since 1995. My
                         11    experience has been almost exclusively in the area of employment law representing
                         12    employees with claims of wrongful termination, harassment, whistleblower
                         13    retaliation, discrimination, wage and hour, and family and medical leave violations.
                         14    I have tried many cases before California and federal courts, government agencies
                         15    and neutral arbitrators. I am a member of the California Employment Lawyers
                         16    Association (CELA).
                         17          11.    Since I started practicing law, I have tried many cases before courts,
                         18    arbitrators and government agencies. Some of my cases are:
                         19                 A.      Ricardo Sandoval v. Dept. of Treasury, United States District
                         20    Court, Southern District of California (the Honorable Judith Keep presiding), 1998.
                         21    Plaintiffs Special Agent for the U. S. Customs Service alleged discrimination and
                         22    retaliation in promotions and discipline. The jury awarded compensatory damages.
                         23    Court subsequently awarded additional back pay and gave Plaintiffs a retroactive
                         24    promotion. See “Lawsuit Puts Customs Service on Trial: Agent Alleges
                         25    Corruption, White Supremacist Cabal” by Valerie Alvord, San Diego Union-
                         26    Tribune, April 29, 1998; “Customs Agent Is Awarded $200,000: Jury Says He
                         27    Faced Bias And Retaliation” by Valerie Alvord, San Diego Union-Tribune, May
                         28    16, 1998.
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203   Burnell v. Swift Transportation Co. of   4   Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel         Arizona, LLC                                                 Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 5 of 14 Page ID
                                                  #:4019



                           1                 B.      Jorge Guzman v. Department of Justice, United States District
                           2   Court, Central District of California (the Honorable Lourdes Baird presiding),
                           3   1999. Plaintiffs Special Agent for the Immigration and Naturalization Service
                           4   alleged racial discrimination, retaliation and police brutality by agents of the Office
                           5   of the Inspector General. Jury found the Defendants liable. Case settled shortly
                           6   before the damages phase. See “U.S. to Pay $400,000 to INS Agent in Bias Suit;
                           7   Courts: Complaint says he suffered 10 years of harassment on the job because he
                           8   is Latino, including falsified charges” by Patrick J. McDonnell, Los Angeles Times,
                           9   January 21, 1999.
                         10                  C.      Dr. Perry Crouch v. SHIELDS, Los Angeles Superior Court,
                         11    Compton      (the Honorable         Michael   Rutberg   presiding), 2001.        Plaintiff
                         12    whistleblower brought civil rights claims and wrongful termination claims against
                         13    employer in a month-long jury trial. The jury awarded compensatory and punitive
                         14    damages. See “Activist Says Criticism of Rail Plan Cost His Job” by Dan Weikel,
                         15    Los Angeles Times, September 28, 2000; “Punitive Damages Awarded to Fired
                         16    Social Worker” by Dan Weikel, Los Angeles Times, June 10, 2000; “A
                         17    Whistleblower’s Revenge” by Susan Goldsmith, New Times Los Angeles, June 8,
                         18    2000.
                         19                  D.      Imagraph, Inc. (Steve Shiffman) v. Mohamed T. Nehmeh,
                         20    Orange County Superior Court, Central Justice Center (the Honorable Kirk H.
                         21    Nakamura presiding), 2004. Plaintiffs, who I represented pro bono sought the
                         22    return of $45,000.00 he paid to an attorney escrow officer who subsequently
                         23    absconded with the money. The jury awarded compensatory damages. The
                         24    Judgment with interest is now far in excess of that amount. Soon after this case was
                         25    litigated, the State Bar of California awarded me the Wiley W. Manuel Award for
                         26    Pro Bono Legal Services.
                         27                  E.      Rick Pierce v. Department of Treasury, Merit Systems
                         28    Protection Board (1999). Administrative Judge awarded compensatory damages to
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   5     Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                   Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 6 of 14 Page ID
                                                  #:4020



                           1   wrongfully terminated Customs Agent, followed by an award of Attorneys’ fees
                           2   and costs.
                           3                 F.      Richard Wamel v. Ocelot Engineering Co., Judicate West
                           4   before the Honorable Robert Polis (ret.) (2008). In that case, I represented a victim
                           5   of FMLA violations and wrongful termination against his former employer. The
                           6   Neutral Arbitrator awarded compensatory and liquidated damages. The claims for
                           7   damages, attorney’s fees and costs were resolved shortly thereafter by means of a
                           8   confidential settlement.
                           9                 G.      Alina Ghrdilyan v. RJ Financial, Inc., et al., LA Superior Court
                         10    case no. BC430633 (2012), the Honorable Ronald Sohigian presiding. To my
                         11    knowledge, this case is the first and only case to be successfully prosecuted through
                         12    trial under the Labor Code Private Attorney Generals Act of 2004, Labor Code §§
                         13    2698, et seq. on behalf of Plaintiffs and other aggrieved employees against someone
                         14    other than an employer for civil penalties including unpaid wages. The case
                         15    involves claims of unpaid overtime, unprovided rest and meal periods, unpaid
                         16    vacation, untimely interval and final wages, and unreimbursed expenses. For my
                         17    work in that case, the Court awarded me an hourly rate of $600.00 hour based on
                         18    my skill and experience.
                         19           12.    Since 2007, I have prosecuted several traditional wage & hour class
                         20    actions as the sole or primary attorney for plaintiffs, including Pudelwitts v. Regent
                         21    Parking, Inc., Singery v. Quality Vessel Engineering, Tesillo v. LA Executive
                         22    Towing Service, Inc., and Madison v. The Limousine Connection. One such case is
                         23    Jose Tapia v. Mangen Group, Inc., LASC case no. BC377114, a garden-variety
                         24    wage & hour class action with many of the same claims at issue in this case. The
                         25    Honorable Jane Johnson of the Los Angeles Superior Court, presiding over the
                         26    motion for final approval of the settlement class action settlement in Tapia v.
                         27    Mangen, had no quarrel with an hourly rate of $525.00 for my services.
                         28           13.    In my representation of employees, I have prosecuted several lawsuits
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   6     Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                   Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 7 of 14 Page ID
                                                  #:4021



                           1   on behalf of employees with claims of rest and meal period and overtime violations
                           2   or other wage claims
                           3         14.    I have been involved in the prosecution of numerous wage and hour
                           4   class actions at various stages of litigation. A small sampling of the wage and hour
                           5   class action cases in which I have been counsel of record is as follows:
                           6                A.      Alafa v. Custom Built Personal Training, Inc., Tulare County
                           7   Superior Court, Case No. VCU-245496 (appointed Class Counsel and granted final
                           8   approval class action settlement on behalf of assistant fitness manager employees).
                           9                B.      Cuellar v. Lovin Oven, Orange County Superior Court, Case
                         10    No. 30-2010-000382146 (appointed Class Counsel and granted final approval of
                         11    class action settlement by the court on behalf of nonexempt employees).
                         12                 C.      Cunningham v. DPI Specialty Foods West, Inc., Los Angeles
                         13    Sup.Ct., Case No. BC465017 (appointed Class Counsel and granted final approval
                         14    of class action settlement on behalf of merchandiser employees).
                         15                 D.      Deckard v. MSL Community Management LLC, Riverside
                         16    County Superior Court, Case No. RIC1204182 (appointed Class Counsel and
                         17    granted final approval of class action settlement on behalf of caregivers and
                         18    medical technicians).
                         19                 E.      DiCato v. Francesca’s Collections, Inc., San Diego County
                         20    Superior Court, Case No. 37-2012-00094401-CU-OE-CTL (appointed Class
                         21    Counsel and granted final approval of class action settlement on behalf of boutique
                         22    manager and assistant manager employees).
                         23                 F.      Evans v. Equinox, et al., Los Angeles Sup.Ct., Case No.
                         24    BC440058 (appointed Class Counsel and granted final approval of class action
                         25    settlement on behalf of personal trainer employees).
                         26                 G.      Fischer v. National Distribution Centers, Riverside County
                         27    Superior Court, Case No. RIC1114952 (appointed Class Counsel and granted final
                         28    approval of class action settlement on behalf of hourly warehouse employees).
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203   Burnell v. Swift Transportation Co. of   7   Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel         Arizona, LLC                                                 Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 8 of 14 Page ID
                                                  #:4022



                           1                 H.      Hidalgo, et al. v. Sun Hill, Los Angeles Superior Court, Case
                           2   No. BC480808 (appointed Class Counsel and granted final approval of class action
                           3   settlement on behalf of hourly employees).
                           4                 I.      Huynh v. Carefusion Resources, LLC, et al, San Diego Sup.Ct.,
                           5   Case No. 37-2009-00103277-CU-OE-CTL (appointed Class Counsel and granted
                           6   final approval of class action settlement on behalf of medical devices employees).
                           7                 J.      Linder, et al. v. Warehouse Services, Inc., San Bernardino
                           8   Superior Court, Case No. CIVDS1500146 (appointed Class Counsel and granted
                           9   final approval of class action settlement on behalf of non-exempt hourly employees
                         10    excluding truck drivers).
                         11                  K.      La Fleur v. Medical Management International, Inc., United
                         12    States District Court, Central District of California, Case No. EDCV13-00398-
                         13    VAP (appointed Class Counsel and granted final approval of class action settlement
                         14    on behalf of practice managers).
                         15                  L.      Lynch, et al. v. American Guard Services, Los Angeles Superior
                         16    Court, Case No. BC462681 (appointed Class Counsel and granted final approval
                         17    of class action settlement on behalf of security guard employees).
                         18                  M.      Martin, et al. v. Aukeman Dairy, et al., Kern Superior Court,
                         19    Case No. S-1500-CV-282679 (appointed Class Counsel and granted final approval
                         20    of class action settlement on behalf of dairy and agricultural laborers).
                         21                  N.      Montes v. Branam Enterprises, Inc., Los Angeles Sup.Ct. Case
                         22    No. BC442608 (appointed Class Counsel and granted final approval of class action
                         23    settlement on behalf of call concert rigging employees).
                         24                  O.      Nardone v. Sequoia Beverage Company, LP, Tulare County
                         25    Superior Court, Case No. VCU-248370 (appointed Class Counsel and granted final
                         26    approval of class action settlement by the court on behalf of hourly employees).
                         27                  P.      Ogbuehi v. Comcast of California/Colorado/Florida/Oregon,
                         28    Inc., United States District Court, Eastern District of California, Case No.
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   8    Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                  Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                 Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 9 of 14 Page ID
                                                  #:4023



                           1   EDCV13-00672-KJM-KJN (appointed Class Counsel and granted final approval
                           2   of class action settlement on behalf of virtual customer account executives).
                           3                 Q.      Rosen v. Image Transfer, Los Angeles Superior Court, Case No.
                           4   BC511072 (appointed Class Counsel and granted final approval of class action
                           5   settlement on behalf of bobtail truck drivers).
                           6                 R.      Sandoval v. Rite Aid Corp., Los Angeles Superior Court, Case
                           7   No. BC431249 (granted class certification through contested motion and appointed
                           8   Class Counsel in case on behalf of former pharmacy employees based on late final
                           9   wage payments in violation of Labor Code §§ 201–203).
                         10                  S.      Celeste Shaw and Dejan Nagl v. Interthinx, Inc., United States
                         11    District Court for the District of Colorado, Case No. 13-CV-01229-REB-BNB
                         12    (appointed Class Counsel and granted final approval of class action settlement by
                         13    the court on behalf of auditor employees).
                         14                  T.      Stucker v. L’Oreal, Los Angeles Sup.Ct. Case No. BC456080
                         15    (appointed Class Counsel and granted final approval of class action settlement
                         16    involving alleged misclassification of sales employees and unpaid vacation pay).
                         17                  U.      Valdez v. Healthcare Services Group, Inc., Los Angeles
                         18    Sup.Ct., Case No. BC462917 (appointed Class Counsel and granted final approval
                         19    of class action settlement on behalf of service account manager employees).
                         20                  V.      Valencia v. SCIS Air Security Corp., Los Angeles Superior
                         21    Court, Case No. BC421485 (granted class certification through contested motion
                         22    and appointed Class Counsel in case on behalf of former security workers based on
                         23    late final wage payments in violation of Labor Code §§ 201–203).
                         24                  W.      Vang v. Burlington Coat Factory Corporation, United States
                         25    District Court Central District of California, Case No. 09-CV-08061-CAS-JCx
                         26    (appointed Class Counsel and granted final approval of class action settlement by
                         27    the court on behalf of assistant store manager employees).
                         28                  X.      Volney-Parris v. Southern California Edison Company, Los
 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   9    Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                  Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 10 of 14 Page ID
                                                  #:4024



                           1   Angeles Superior Court, Case No. BC493038 (appointed Class Counsel and
                           2   granted final approval of class action settlement on behalf of customer specialist
                           3   employees).
                           4                   Y.    Wade and Gammel, et al. v. Defender Security Company,
                           5   Central District of California, Case No. 2:15-cv-7142 CAS-JC (appointed Class
                           6   Counsel and granted final approval class action settlement on behalf of security
                           7   technicians).
                           8                   Z.    White v. 20/20 Communications, Inc., San Bernardino County
                           9   Superior Court, Case No. CIVRS1301718 (appointed Class Counsel and granted
                         10    final approval of class action settlement on behalf of sales associates).
                         11                                              Fees & Costs
                         12           15.      In this case, my firm currently has a total lodestar of approximately
                         13    $40,625.83. A general summary showing the number of hours of work performed
                         14    by each attorney and paralegal of my firm is set forth below:
                         15
                                                                                                        Pre-Multiplier
                         16                         Name                      Hours        Rate
                                                                                                          Lodestar
                         17                  David Spivak
                                                                                 48.50     $700           $33,950.00
                                        (23rd Year Attorney)
                         18
                                             Breck Oyama
                                                                                 22.08     $300            $6,625.00
                         19             (11th Year Paralegal)
                                             Lizzett Cortez
                         20                                                      0.08      $250              $20.83
                                         (7th Year Paralegal)
                         21             Christopher Martinez
                                                                                 0.03      $150              $5.00
                         22       (Former 2nd Year Legal Assistant)
                                            Jennifer Chang
                         23                                                      0.17      $150              $25.00
                                   (Former 1st Year Legal Assistant)
                         24                     Totals                           70.87                    $40,625.83
                         25
                               If requested, I will make unredacted copies of my firm’s time records available to
                         26
                               the Court for in camera inspection. My firm performed work in this matter against
                         27
                               Defendant since Burnell was retained in or about 2009. Among other things, my
                         28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of      10      Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                        Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
                Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 11 of 14 Page ID
                                                  #:4025



                           1   firm: (1) Conducted initial investigations and developed the theories and facts to
                           2   support the Burnell and Pollock’s claims as to Defendant’s alleged violations; (2)
                           3   Researched and drafted Burnell’s initial Complaint and Burnell and Pollock’s First
                           4   Amended Complaint; (3) Met and conferred with Defendant in order to prepare
                           5   and file the parties’ initial Joint Rule 26(f) Report; (4) Prepared the Burnell’s initial
                           6   disclosures; (5) Prepared and Propounded the Burnell’s initial formal discovery
                           7   requests to Defendant; (6) Appeared on behalf of the Burnell at the initial
                           8   scheduling conference before this Court; and (7) Prepared and filed status reports
                           9   with this Court during the stay of the matter pending the decision in Brinker.
                         10           16.    My firm’s litigation costs to date total $895.37. True and correct
                         11    copies of the costs and expense records of my firm are collectively attached as
                         12    Exhibit 1 to this declaration with minor redactions to protect the confidentiality of
                         13    sensitive, privileged information. I will make unredacted copies of such records
                         14    available to the Court for in camera inspection upon its request.
                         15           I declare under the penalty of perjury of the laws of the United States of
                         16    America that the foregoing is true and correct to the best of my knowledge.
                         17           Executed on Monday, November 18, 2019 at Encino, California.
                         18

                         19
                                                                                      __/s/ David Spivak_________
                                                                                      DAVID SPIVAK
                         20                                                           Declarant
                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28

 Employee Rights Attorneys
16530 Ventura Blvd., Ste 203    Burnell v. Swift Transportation Co. of   11    Declaration of David Spivak ISO Plaintiffs’
     Encino, CA 91436
    (818) 582-3086 Tel          Arizona, LLC                                                   Motion for Final Approval
    (818) 582-2561 Fax
      SpivakLaw.com
Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 12 of 14 Page ID
                                  #:4026




                   EXHIBIT 1
    Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 13 of 14 Page ID
                                      #:4027

INVOICE



INVOICE NUMBER: 17                                                DUE DATE: NOVEMBER 13, 2019
INVOICE DATE: NOVEMBER 13, 2019                                   PAYMENT TERMS: DUE ON RECEIPT

 FROM: THE SPIVAK LAW FIRM
       16530 Ventura Blvd.
       Suite 312
       Encino, CA 91436
    TO: Burnell, John (Swift Transportation)




DATE        PROJECT         DESCRIPTION                                                 QTY    RATE    AMOUNT
AUG-06-09 BO                Copies from May and June 2009, 199 pages                                    $49.75
SEP-01-09   DGS             Postage for August 2, 2009 to September 1,                                  $10.50
                            2009
SEP-22-09   BO              Photocopies from July 2009 to August 2009, 187            187.00   $0.25    $46.75
                            copies at $.25/copy
OCT-26-09   BO              Rand McNally order REDACTED for RouteTools CD                               $69.24
                            program
DEC-09-09   BO              Photocopies September 2009, pages: 45                      45.00   $0.25    $11.25
                                   REDACTED
JAN-09-10   DGS             Check #           to Swift for copies of personnel file   200.00   $0.25    $50.00
FEB-03-10   BO              Postage from September 2, 2009 to October 1,                                $18.75
                            2009
APR-08-10   BO              Postage for March 2, 2010 to April 1, 2010                                   $4.31
                                       REDACTED
APR-12-10   BO              Check No.     for filing of S&C with San                                   $355.00
                            Bernardino SC
MAY-03-10 BO                Postage for April 2, 2010 to May 1, 2010                                    $10.62
MAY-10-10 BO                Photocopies for February to April 2010                     96.00   $0.25    $24.00
JUN-14-10   BO              Photocopies from May 2010                                  12.00   $0.25     $3.00
JUN-18-10   BO              Fedex receipt from chambers copies of stip and                              $16.83
                            order dismiss
JUN-23-10   BO              Intelius receipt #REDACTED re people search                                  $1.95
                            report REDACTED addresses
JUN-30-10   BO              Intelius reverse phone lookup REDACTED , receipt                             $4.99
                            #REDACTED
JUL-02-10   BO              Postage for June 2, 2010 to July 1, 2010                                     $2.20
JUL-21-10   BO              Postage for May 2, 2010 to June 1, 2010                                      $1.86


                                                       Page 1 of 2
    Case 5:10-cv-00809-VAP-OP Document 227-5 Filed 11/18/19 Page 14 of 14 Page ID
                                      #:4028
                                                                                     INVOICE NUMBER: 17


DATE        PROJECT    DESCRIPTION                                          QTY    RATE      AMOUNT
AUG-05-10 BO           Postage for July 2, 2010 to August 1, 2010                                $0.44
AUG-11-10 BO           Fedex shipment chambers copy joint rule 26f                              $16.45
                       report
SEP-09-10   BO         Postage for August 2, 2010 to September 1,                                $2.51
                       2010
SEP-13-10   DGS        scheduling conference parking                                             $3.00
SEP-13-10   DGS        scheduling conference mileage                                            $66.70
SEP-24-10   BO         Photocopies from June 2010 to August 2010           46.00   $0.25        $11.50
OCT-06-10   BO         Fedex chambers copy re stip file 1ac                                     $16.52
OCT-21-10   BO         Pacer records request re case update on sanders                           $0.16
                       v swift
OCT-27-10   BO         Pacer records request re sanders case                                     $0.32
NOV-10-10 BO           Pacer records re sanders v swift case                                     $0.48
JAN-05-11   BO         Photocopies from September 2010 to October          36.00   $0.25         $9.00
                       2010
JUL-01-11   BO         Fedex chambers copy                                                      $18.71
AUG-31-11 BO           Photocopies from April through July 2011 (AUB        4.00   $0.25         $1.00
                       invoices)
DEC-02-11   BO         Postage for November 2, 2011 to December 1,                               $0.44
                       2011
JAN-23-12   BO         Photocopies November 2011                            4.00   $0.25         $1.00
                                         REDACTED
APR-13-12   BO         onelegal invoice #             re courtesy copies                        $19.95
                       notice decision brinker
MAY-01-12 BO           pacer download stip stay                                                  $1.40
SEP-17-12   BO         Pacer fees re download    order REDACTED                                  $1.80
DEC-04-12   BO         Postage from November 2, 2012 to December 1,                              $0.45
                       2012
FEB-13-13   BO         Return orig docs to REDACTED                                             $12.87
SEP-17-13   BO         Photocopies August 2013                             10.00   $0.25         $2.50
DEC-13-13   BO         Fedex return orig docs burnell                                           $12.77
FEB-06-14   DGS        Photocopies for December 2013                        2.00   $0.25         $0.50
OCT-15-15   BO         Pacer 9/1-10/15                                                           $1.90
MAR-01-16 BO           Pacer downloads February 2016                                             $0.30
SEP-04-18   DGS        Pacer Downloads Aug 2018                                                  $8.70
AUG-05-19 BO           Pacer download July 2019                                                  $3.00
                       Total hours for this invoice                         0:00
                       Total amount of this invoice                                            $895.37




                                              Page 2 of 2
